By the Court.

Lumpkin, J.
delivering the opinion.
Without stopping to point out the insufficiency in the answer of the defendant, or so much and such portions thereof, as are excepted to, we affirm generally the judgment of the Court, ordering the defendant to answer over. His answer should be full and complete, touching every matter and thing about which discovery is sought in the bill; and that too, to the best of his knowledge, information and belief. The co-defendants complied with the order of the Court, and filed their amended answers. Mr. Cleghorn should have done likewise. Cases like this, should meet with but little favor or encouragement. They delay justice, if they are not intended to thwart it.
*153I sincerely trust that another Legislature will not meet and adjourn, without prohibiting peremptorily a writ of error from being prosecuted to reverse a judgment, to amend pleadings, either at law or in equity; or requiring of a defendant in equity a full and complete answer.
Judgment affirmed.